Exhibit 10.19

POLONIA BANK
NONQUALIFIED DEFERRED COMPENSATION PLAN


Section 409A Compliance Amendment


This Amendment to the Polonia Bank Nonqualified Deferred Compensation Plan (the
“Plan”) is made as of December 16, 2008 and is effective as of January 1, 2005.


WHEREAS, Polonia Bank (the “Bank”) desires to amend the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE,  pursuant to a resolution of the Board of Directors of the Bank,
the Plan is hereby amended as follows:


First Change


The following new Article XII is added to Plan:


“ARTICLE XII
APPLICATION OF SECTION 409A


12.1        The provisions of this Article XII shall apply only to that portion
of a Participant’s Deferral Account and Bank Contribution Account (collectively,
the “Accounts”) reflecting amounts deferred and/or vested after December 31,
2004, and the earnings attributable thereto.  With respect to any portion of a
Participant’s Accounts reflecting amounts deferred and vested prior to January
1, 2005, and the earnings attributable thereto (whether credited before or after
January 1, 2005) the provisions of the Plan in effect prior to the addition of
Article XII shall remain in effect, and it is intended by the parties that
Section 409A not apply to that portion of the Participant’s benefit.


A.      A Participant will be deemed to have a termination of employment or
service for purposes of determining the timing of any payments under the Plan
that are classified as deferred compensation only upon a “separation from
service” within the meaning of Section 409A.
 
B.      If at the time of a Participant’s separation from service, (a) a
Participant is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Bank) and (b) the Bank makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Bank will not pay the entire amount on the otherwise scheduled payment
date but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay or commence payment of the remaining amount
(if any) on the first business day after such six-month period expires.
  
C.      To the extent the Participant would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Plan, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax.

 

--------------------------------------------------------------------------------

 


D.      Notwithstanding the foregoing, a Participant may submit a new benefit
election with respect to his  Account under this Plan on or before December 31,
2008, pursuant to transition relief issued under Section 409A.


E.       With respect to any portion of a Participant’s Accounts subject to this
Article XII, the following shall apply in lieu of Section 7.6:  Upon the Bank’s
determination (following petition by the Participant) that the Participant has
suffered an unforeseeable emergency as described below, the Bank shall (i)
terminate the then effective deferral election of the Participant to the extent
permitted under Section 409A, and (ii) distribute to the Participant all or a
portion of the Deferral Account balance as determined by the Bank, but in no
event shall the distribution be greater than the amount determined by the Bank
that is necessary to satisfy the unforeseeable emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which the unforeseeable emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of assets
would not itself cause severe financial hardship); provided, however, that such
distribution shall be permitted solely to the extent permitted under Section
409A. For purposes of this paragraph E, “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, the Participant’s spouse or a dependent (as defined in
Internal Revenue Code Section 152(a)) of the Participant, (b) a loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Bank.


F.       With respect to any portion of a Participant’s Accounts subject to this
Article XII. the definition of “Disability” under the Plan shall be read to
include the following:  Notwithstanding the foregoing, if any provision of this
Agreement would cause a payment of deferred compensation to be made upon the
occurrence of the Director’s Disability, then such payment shall not be made
unless such Disability also constitutes a “disability” within the meaning of
Section 409A.  Any payment that would have been made except for the application
of the preceding sentence shall be made in accordance with the time of payment
schedule that would have applied in the absence of a Disability.


G.       For purposes of the Plan, “Section 409A” shall refer to Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations and
any other authoritative guidance issued thereunder.”


Second Change


Section 7.7 of the Plan is deleted.


Third Change


The first sentence of Section 8.3 is deleted.  The second sentence of Section
8.3 is amended to read as follows: “If a Participant dies before the entire
amount credited to his accounts is paid, the remaining amounts shall be paid to
the Participant’s Beneficiary in accordance with the Participant’s prior
election.”


Except as expressly provided herein, the terms and conditions of the Plan shall
remain in full force and effect.

 
2

--------------------------------------------------------------------------------

 


This Amendment to the Plan was executed by a duly authorized officer of the Bank
on the day and year first above written.
 
POLONIA  BANK
 
By:
/s/ Paul D. Rutkowski
 
Title: 
CFO/Treasurer/Secretary


 
3

--------------------------------------------------------------------------------

 